DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional 

Application No. 17/403,486 filed on 08/16/2021.

3.	Claims 1-19 are pending.  

Claims 1 and 16 are independent claims.  
Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-7 and 9-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 12 and 16-20 of copending application no 16/243,383 (Patent No. 11,093,293). Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in one claim can obviously be applicable in the corresponding claim. 
The following tables show demonstrates the reason for the rejection:

17403486
16/243,383 (Patent No. 11,093,293)
1. A method, operating at node management computing system, for improving compute job distribution using federated computing nodes, the method comprising:

identifying a plurality of independently controlled computing nodes, the independently controlled computing nodes of the plurality of independently controlled computing nodes each being associated with different users;

transmitting a token to each of the plurality of independently controlled computing nodes such that each of the plurality of independently controlled nodes can be identified as being authorized to participate in a federated computing node cluster; and

for each particular node within the federated computing node cluster, performing at least:
receiving (i) one or more metrics associated with of the particular node and (ii) one or more user preferences corresponding with one or more user interface selections by one or more particular users associated with operating the particular node, the one or more user preferences identifying one or more compute tasks to be performed, and the one or more particular users being different from one or more other users associated with operating the node management computing system and one or more other users associated with operating a different particular node within the federated computing node cluster;

based on analysis of (i) the one or more metrics and the (ii) received one or more user preferences  assigning one or more compute jobs to the particular node; and








receiving an update from the particular node regarding  a completion status of the one or more compute jobs.

1. A method, operating at node management computing system, for improving compute job distribution using federated computing nodes, the method comprising:

identifying a plurality of independently controlled computing nodes, the independently controlled computing nodes of the plurality of independently controlled computing nodes each being associated with different users;

transmitting a token to each of the plurality of independently controlled computing nodes such that each of the plurality of independently controlled nodes can be identified as being authorized to participate in a federated computing node cluster; and

for each particular node within the federated computing node cluster, performing at least:
receiving (i) one or more metrics associated with performance characteristics and capabilities of the particular node and (ii) one or more defined user preferences based on one or more user interface selections by one or more particular users associated with operating the particular node, the one or more particular users being different from one or more other users associated with operating the node management computing system and one or more other users associated with operating a different particular node within the federated computing node cluster;



based on analysis of the received one or more defined user preferences based on the one or more user interface selections by the one or more users associated with operating the particular node, assigning one or more compute jobs to the particular node; assembling a compute job data packet comprising the one or more compute jobs; transmitting the assembled compute job data packet to the particular node; and

receiving an indication from the particular node that at least one of the assigned compute jobs has been completed.

2. The method of claim 1, wherein the token is transmitted based on receiving a request from an application installed at the particular node.

2. The method of claim 1, wherein the token is transmitted based on receiving a request from an application installed at the particular node.

3. The method of claim 1, wherein the token includes a federation identifier that identifies a particular federation group assignment for the particular  node.

3. The method of claim 1, wherein the token includes a federation identifier that identifies a particular federation group assignment for the computing node.

4. The method of claim 1, wherein the one or more metrics comprises an identification of one or more hardware elements of the particular node, wherein based on analysis of the one or more hardware elements, the one or more assigned compute jobs are selected by at least comparing the assigned compute jobs with the one or more hardware elements.

4. The method of claim 1, wherein the one or more metrics comprises an identification of one or more hardware elements of the computing node, wherein based on analysis of the one or more hardware elements, the one or more assigned compute jobs are selected by at least comparing the assigned compute jobs with the one or more hardware elements.

5. The method of claim 4, wherein comparing the assigned compute jobs with the one or more hardware elements comprises at least:

determining one or more baseline processing measures;

identifying a plurality of compute jobs that are capable of being executed based on the determined baseline processing measures;

assembling an optimized compute job packet comprising the identified plurality of compute jobs; and

transmitting the optimized compute job packet to the  particular node.

5. The method of claim 4, wherein comparing the assigned compute jobs with the one or more hardware elements comprises at least: profiling the one or more hardware elements;
determining one or more baseline processing measures;

identifying a plurality of compute jobs that are capable of being executed based on the determined baseline processing measures;

assembling an optimized compute job packet comprising the identified plurality of compute jobs; and

transmitting the optimized compute job packet to the computing node.

6. The method of claim 1, wherein the one or more user preferences comprise a job category preference defined by a user interface selection of the one or more user interface selections.

6. The method of claim 1, wherein the one or more defined user preferences comprise a preferred type of computing task defined by a user interface selection of the one or more user interface selections.

7. The method of claim 1, wherein the one or more user preferences comprise a preferred type of computing task defined by a user interface selection of the one or more user interface selections.

6. The method of claim 1, wherein the one or more defined user preferences comprise a preferred type of computing task defined by a user interface selection of the one or more user interface selections.

9. The method of claim 1, wherein the one or more user preferences comprise a minimum work output preference defined by a user interface selection of the one or more user interface selections.

19. The method of claim 1, wherein the one or more user defined preferences comprise a minimum output preference defined by a user interface selection of the one or more user interface selections.

10. The method of claim 1, wherein the one or more user preferences comprise one or more preferred beneficiaries of computing tasks performed on the particular node, the one or more preferred beneficiaries being defined by a user interface selection of the one or more user interface selections.

20. The method of claim 1, wherein the one or more defined user preferences comprise one or more preferred beneficiaries of computing tasks performed on the particular node, the one or more preferred beneficiaries being defined by a user interface selection of the one or more user interface selections.

11. The method of claim 1, wherein the one or more user preferences comprise a time preference indicating one or more preferred time periods for computing tasks to be performed on the particular node, the time preference being defined by a user interface selection of the one or more user interface selections.

12. The node management computing system of claim 9, wherein the one or more defined user preferences comprise a time preference indicating one or more preferred time periods for computing tasks to be performed on the particular node, the time preference being defined by a user interface selection of the one or more user interface selections.

12. The method of claim 1, further comprising:
for each particular node within the federated computing node cluster, performing at least:

generating an estimated amount of computing that the particular node will be able to accomplish based on the received one or more user preferences defined by the one or more particular users associated with operating the particular node; and

informing the one or more particular users associated with operating the particular node of the estimated amount of computing that the particular node will be able to accomplish based on the received one or more user preferences
17. The method of claim 1, further comprising:
for each particular node within the federated computing node cluster, performing at least:

generating an estimated amount of computing that the particular node will be able to accomplish based on the received one or more defined user preferences by the one or more particular users associated with operating the particular node; and

informing the one or more particular users associated with operating the particular node of the estimated amount of computing that the particular node will be able to accomplish based on the received one or more defined user preferences.

13. The method of claim 1, further comprising:
for each particular node within the federated computing node cluster, performing at least:

based on analysis of the received one or more user preferences, generating one or more recommended modifications to the one or more user preferences, the one or more recommended modifications being operable, if implemented by the one or more particular users associated with operating the particular node, to alter the computing capabilities of the particular node; and


informing the one or more particular users associated with operating the particular node of the one or more recommended modifications to the one or more user preferences.

18. The method of claim 1, further comprising:
for each particular node within the federated computing node cluster, performing at least:

based on analysis of the received one or more defined user preferences, generating one or more recommended modifications to the one or more defined user preferences, the one or more recommended modifications being operable, if implemented by the one or more particular users associated with operating the particular node, to alter the computing capabilities of the particular node; and

informing the one or more particular users associated with operating the particular node of the one or more recommended modifications to the one or more defined user preferences.

14, The method of claim 1, further comprising:
receiving an indication from the particular node that an unrelated resource request has been made at the particular node that is unrelated to the assigned compute jobs for the particular node; and

based upon receiving the indication, dynamically modifying one or more of the assigned compute jobs.

7. The method of claim 1, further comprising:
receiving an indication from a particular node that an unrelated resource request has been made at the particular node that is unrelated to the assigned compute jobs for the particular node; and

based upon receiving the indication, dynamically modifying one or more of the assigned compute jobs.

15. The method of claim 1, further comprising:
receiving an indication from the particular node that an unrelated resource request has been made at the particular node that is unrelated to the assigned compute jobs for the particular node; and

based upon receiving the indication, dynamically causing the particular node to implement an internal modification affecting how the unrelated resource request is processed based on the one or more metrics.

8. The method of claim 1, further comprising:
receiving an indication from a particular node that an unrelated resource request has been made at the particular node that is unrelated to the assigned compute jobs for the particular node; and

based upon receiving the indication, dynamically causing the particular node to implement an internal modification affecting how the unrelated resource request is processed based on the one or more metrics.

16. A node management computing system comprising: one or more processors; and one or more computer-readable media having stored computer-executable instructions that are executable by the one or more processors to configure the node management computing system to optimize compute job distribution using federated computing nodes by configuring the node management computing system to perform at least the following:

identifying a plurality of independently controlled computing nodes, the independently controlled computing nodes of the plurality of independently controlled computing nodes each being associated with different users;

transmitting a token to each of the plurality of independently controlled computing nodes such that each of the plurality of independently controlled nodes can be identified as being authorized to participate in a federated computing node cluster; and
for each particular node within the federated computing node cluster, performing at least:

receiving (i) one or more metrics associated with performance  of the particular node and (ii) one or more user preferences corresponding with one or more user interface selections by one or more particular users associated with operating the particular node, the one or more user preferences identifying one or more compute tasks to be performed, the one or more particular users being different from one or more other users associated with operating the node management computing system and one or more other users associated with operating a different particular node within the federated computing node cluster; and














based on analysis of (i) the one or more metrics and the (ii) received one or more user preferences defined based on the one or more user interface selections by the one or more users associated with operating the particular node, assigning one or more compute jobs to the particular node.

16. One or more computer-readable hardware storage media having stored computer-executable instructions that, when executed by one or more processors of a node management computing system, cause the node management computing system to optimize compute job distribution using federated computing nodes by configuring the node management computing system to perform at least the following:

identifying a plurality of independently controlled computing nodes, the independently controlled computing nodes of the plurality of independently controlled computing nodes each being associated with different users;


transmitting a token to each of the plurality of independently controlled computing nodes such that each of the plurality of independently controlled nodes can be identified as being authorized to participate in a federated computing node cluster; and
for each particular node within the federated computing node cluster, performing at least:

receiving one or more defined user preferences based on one or more user interface selections by one or more particular users associated with operating the particular node, the one or more particular users being different from one or more other users associated with operating the node management computing system and one or more other users associated with operating a different particular node within the federated computing node cluster, wherein the one or more defined user preferences comprises one or more of a preferred type of computing task defined by a user interface selection of the one or more user interface selections, a minimum work output preference defined by a user interface selection of the one or more user interface selections, one or more preferred beneficiaries of computing tasks performed on the particular node defined by a user interface selection of the one or more user interface selections, or a time preference defined by a user interface selection of the one or more user interface selections and indicating one or more preferred time periods for computing tasks to be performed on the particular node;

based on analysis of the received one or more defined user preferences based on the one or more user interface selections by the one or more users associated with operating the particular node, assigning one or more compute jobs to the particular node;
assembling a compute job data packet comprising the one or more compute jobs;
transmitting the assembled compute job data packet to the particular node; and
receiving an indication from the particular node that at least one of the assigned compute jobs has been completed.

17. The node management computing system of claim 16, wherein the one or more metrics comprises an identification of one or more hardware elements of the particular node, wherein based on analysis of the one or more hardware elements, the one or more assigned compute jobs are selected by at least comparing the assigned compute jobs with the one or more hardware elements, and wherein comparing the assigned compute jobs with the one or more hardware elements comprises at least:

profiling the one or more hardware elements; determining one or more baseline processing measures;

identifying a plurality of compute jobs that are capable of being executed based on the determined baseline processing measures;

assembling an optimized compute job packet comprising the identified plurality of compute jobs; and

transmitting the optimized compute job packet to the  particular node.

5. The method of claim 4, wherein comparing the assigned compute jobs with the one or more hardware elements comprises at least:










profiling the one or more hardware elements; determining one or more baseline processing measures;

identifying a plurality of compute jobs that are capable of being executed based on the determined baseline processing measures;

assembling an optimized compute job packet comprising the identified plurality of compute jobs; and

transmitting the optimized compute job packet to the computing node.

18. The node management computing system of claim 16, further comprising:
receiving an indication from the particular node that an unrelated resource request has been made at the particular node that is unrelated to the assigned compute jobs for the particular node; and

based upon receiving the indication, dynamically modifying one or more of the assigned compute jobs.

7. The method of claim 1, further comprising:
receiving an indication from a particular node that an unrelated resource request has been made at the particular node that is unrelated to the assigned compute jobs for the particular node; and

based upon receiving the indication, dynamically modifying one or more of the assigned compute jobs
19. The node management computing system of claim 16, further comprising:
receiving an indication from the particular node that an unrelated resource request has been made at the particular node that is unrelated to the assigned compute jobs for the particular node; and

based upon receiving the indication, dynamically causing the particular node to implement an internal modification affecting how the unrelated resource request is processed based on the one or more metrics.

8. The method of claim 1, further comprising:
receiving an indication from a particular node that an unrelated resource request has been made at the particular node that is unrelated to the assigned compute jobs for the particular node; and

based upon receiving the indication, dynamically causing the particular node to implement an internal modification affecting how the unrelated resource request is processed based on the one or more metrics.



Allowable Subject Matter

6.	Claims 1-19, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, Identifying which independent nodes in a cluster of nodes can participate in a job execution by transmitting  a token to the node, then sending a matrix associated with performance characteristics and capabilities of the particular node  and  one or more user preferences defined based on one or more user interface selections to each of the independent nodes in the cluster in order to manage and improve computer job distribution which is done based on analysis of the received matrix and the one or more user preferences associated with operating the particular node; then assigning one or more compute jobs to the particular node wherein each node has different users associated with operating the node. After the job is transmitted to the particular node, a job completion notification is sent from the particular node. 
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Scott et al.,  US Patent No. 8931009

Magnus et al., US Patent No. 8873568

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193